Citation Nr: 0709689	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for optic neuritis. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left flat foot.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability with scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968, and also has periods of active duty in the 
Naval Reserves from March 1991 to August 1991 and from 
October 1997 to July 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

During his hearing before the undersigned in July 2006, the 
veteran indicated that he would be submitting new claims for 
various issues to the RO (See, hearing testimony at page 15).  
This matter is referred to the RO for consideration. 


FINDINGS OF FACT

1.  The veteran was diagnosed as having a compression 
fracture T6 after he fell during active duty for training 
(ACDUTRA) in January 1995 and hit his back.  

2.  The veteran does not have a current back disorder.  

3.  The veteran was evaluated in March 1999 during service 
for ischemic optic neuropathy.  

4.  The veteran does not currently have optic neuropathy.  

5.  The veteran's left flat foot disorder is manifested by 
severe pes planus deformity, pain on manipulation and use 
accentuated, and callosities.  

6.  The veteran's right shoulder (dominant) disability does 
not approximate shoulder motion limited to midway between the 
side and shoulder level.  

7.  The veteran's right shoulder scar does not exceed an area 
of 144 square inches or limit function and is not tender, 
deep, or painful. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006)  

2.  Optic neuritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006)  

3.  The criteria for an initial rating of 20 percent for left 
foot pes planus have been met.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2006).

4.  The criteria for an initial rating beyond 20 percent for 
a right shoulder disorder with scar have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.55, 4.56, 4.71a, 4.118 Diagnostic Codes 5201, 
7803, 7804, 7805 (2002); Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A Back Disorder

The record reflects that in January 1995 while on active duty 
for training the veteran slipped on ice and fell on his back.  
He was found to have a compression fracture T6.  At 
separation in May 1999, a compression fracture of the back by 
history was noted.  At that time the veteran complained of 
back pain in the lower back; clinical evaluation of the spine 
was normal.  

The veteran was examined by VA in August 2000.  The examiner 
reviewed the claims file.  On examination, it was noted that 
the cervical spine had satisfactory range of motion.  X-rays 
of the cervical and lumber spines were normal.  The finding 
was chronic low back pain with subjective complaints of left 
lower extremity radicular symptoms.  

VA outpatient treatment records from 2000 to 2005 show no 
finding of a back disorder.  Treatment in September 2004, 
reflects that there were no range of motion limitations or 
strength limitations of the cervical spine.  

While the veteran was diagnosed with thoracic spine 
compression fracture while on active duty for training, the 
record contains no post-service diagnosis of an upper spine 
disability, and x-rays were described as normal.  Thus the 
record does not show that veteran in fact has a current 
disability with respect to this claim.  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Further, 
symptoms alone, such as pain diagnosed on VA examination in 
August 2000, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As there is no current diagnosis of a back disorder, there 
can be no medical opinion that purports to relate such a 
diagnosis to the veteran's military service.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions. Although he is competent to report on his 
symptoms, as a lay person without medical training, the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  Accordingly, his statements are 
considered less probative than the objective medical 
findings.  As two of the elements necessary for service 
connection have not been met, service connection for will be 
denied.

Optic Neuritis

The veteran's service medical records show that the veteran 
was seen by a neurologist in March 1999, and it was reported 
that he had evidence of an ischemic optic neuropathy.  Later 
that same month the neurologist reported that the veteran had 
a history of ischemic optic neuropathy.  At separation in May 
1999, the March 1999 treatment was noted, and clinical 
evaluation of the eyes was normal.  

VA outpatient treatment records dated from 2000 to 2005, 
while reflecting treatment for eyes, show no finding that the 
veteran has optic neuropathy.  Additionally, he was examined 
by VA in October 2004, and the examiner reported that the 
extraocular movements were intact, and that the pupils were 
equal, round, and reactive to light.  No pertinent diagnosis 
was given.  That same month, the RO contacted the VA examiner 
by email and asked for additional information regarding 
optical neuropathy.  The examiner responded that the veteran 
does not have findings on examination for an ischemic optic 
neuropathy.  It was noted that visual acuity was not 
performed but that fundoscopy, papillary examinations were 
normal.  

It does not appear that veteran in fact has a current 
disability with respect to this claim.  As previously noted, 
to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  

As noted above, there is no current diagnosis of optic 
neuropathy and, hence, no medical opinion that purports to 
link such a diagnosis to the veteran's military service.  
Again, the primary evidence in support of the veteran's claim 
comes from his own contentions, but, as a lay person, he is 
not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. at 
494-5.  Accordingly, his statements are considered less 
probative than the objective medical findings.  As two of the 
elements necessary for service connection have not been met, 
service connection for will be denied. 

Increased Initial Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
veteran has appealed the initial disability evaluations 
assigned for the left foot and right shoulder disabilities.  
Additionally, the Board notes that the RO initially assigned 
a noncompensable evaluation, effective from July 1999, for 
the left foot disability. Then, in February 2005, the RO 
granted a 10 percent evaluation for the disability, effective 
from July 1999.  The initial evaluation remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Left Flatfoot

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, unilateral 
flatfoot is assigned a 10 percent rating when moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, or pain on manipulation and use 
of the feet.  It is assigned a 20 percent evaluation when 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  It is assigned a 30 percent rating when 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).

Private records show that in July 1998, the veteran was 
treated for left foot pain. The record shows that in 
September 1999, the veteran complained of foot pain.  
Bilateral X-rays were reported to show a break in the 
metatarsal cuneiform joint and severe pes planus deformity.  
The veteran was given an injection.  The impression was, 
metatarsal cuneiform exostosis with posterior tibial tendon 
dysfunction and severe adult collapsing flat foot.  

On VA examination in October 2004, the examiner noted that he 
believed that assistive devices were needed.  The veteran 
reported that he has VA ambulatory shoes and had tried 
multiple sets of arches, and that none helped.  He complained 
of foot pain, and reported that he receives cortisone shots 
and takes oral pain relievers.  Examination showed that he 
had erythema at the dorsal aspect of the cuneiform joint and 
a dorsal exotosis was noted.  Dorsiflexion of the ankle was 
to 5 degrees, and plantar flexion was to 40 degrees.  The 
examiner reported that the veteran had pain with inversion 
and eversion throughout entire range of motion and also with 
ankle dorsiflexion.  There was no edema; however there was 
weakness and tenderness.  The veteran had hyperkeratotic skin 
at the plantar hallux.  His dorsalis pedis pulse was 2/4 and 
his posterial tibial pulse was nonpalpable.  He had no corns 
present, with mild medial movement of the Achilles tendon, 
and it was noted that tendon alignment could be corrected 
with painful manipulation.  Valgus could be corrected with 
pain.  The examiner found that the veteran had pes planus 
which is flexible, and posterior tibial tendonitis.  

The Board has reviewed the evidence of record, including VA 
outpatient treatment records from 2000 to 2005 and VA 
examination reports, and finds that it reasonably supports a 
finding that an increased rating is warranted for the entire 
time of the appeal period for manifestations that more 
closely approximate severe pes planus.  VA outpatient 
treatment records show in December 2001 and in April 2002 
show bilateral hypermobile of the first ray with pinched 
callus, and repeated treatment with cortisone injections 
during the appeal period.  A private examiner noted in 
September 1999 reported severe collapsing with posterior 
tibial tendon dysfunction and redness of the feet.  It has 
been determined on VA examination in 2004 that the veteran 
needed assistance devices for ambulation, and that there is 
decreased motion of the foot, with pain on manipulation.  
Vascularly the dorsalis pedis pulse was decreased and the 
posterior tibial pulse was absent.  

When the symptoms produced by the veteran's left foot pes 
planus are compared with the rating criteria describing 
severe acquired flat foot, some but not all of the rating 
criteria are found.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
However, the symptoms of the veteran's left foot pes planus 
more nearly approximate the symptoms described in the 
diagnostic code as being evidence of severe pes planus.  38 
C.F.R. § 4.7 (2006).  When the evidence is looked at in its 
totality, the Board finds that an increase to 20 percent is 
warranted.  

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the October 2004 VA examination report, the examiner 
specifically noted that the veteran works as an accountant 
and is off his feet most of the time.  The veteran reported 
that he cannot walk as much as he used to, and that he cannot 
go bowling.  The examiner noted that the veteran had a normal 
gait when entering the room and that on gait examination he 
walked completely differently-using a steppage gait. The 
examiner stated that he could not say how the range of motion 
is additionally limited by pain fatigue or weakness.  Pain is 
only compensable to the extent it is disabling.  38 U.S.C.A. 
§ 1155; DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
considering the effects of pain, tenderness, mild 
malalignment, and limitation of daily activities, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for 
assignment of higher ratings under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and that his complaints are adequately compensated by the 20 
percent evaluation now assigned.

Right Shoulder

Service connection is in effect for status post fracture of 
the surgical neck of the right humerus and status post K wire 
fixation with residuals of adhesive capsulitis of the right 
shoulder with limitation of motion, pain, and scar.  The 
veteran's right shoulder disability is rated using Diagnostic 
Code 5299-5201, based on limitation of motion of the arm.  
The veteran is right-hand dominant, and so is rated for 
impairment in the major arm.  Limitation of motion of the arm 
is rated 20 percent at shoulder level, 30 percent at midway 
between the side and the shoulder, and 40 percent at 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).  Under 38 C.F.R. § 4.71a, Plate I (2006), 90 
degrees constitutes shoulder level and 180 degrees 
constitutes full range of flexion and abduction of the 
shoulder.

The veteran's right shoulder disorder is rated as 20 percent 
disabling.  To assign the next higher rating, the evidence 
must show that motion of the right arm is limited to only 
half way between the side and the shoulder.  While he has 
argued that the right shoulder is ankylosed (see, June 2005 
statement), the evidence does not support such a finding.  
When he underwent a VA neurological examination in August 
2000, flexion in the right shoulder was noted to be limited 
to 90 degrees actively and to 100 degrees passively.  On VA 
joints examination that same month, flexion of the right 
shoulder was to 85 degrees.  

Motion of the right shoulder was noted in outpatient 
treatment in August 2002 to be to 60 degrees on active motion 
and to 70 on passive motion; in December 2002, flexion was to 
90 degrees; and in March 2003 flexion was to 80 degrees.  In 
September 2004, flexion was to 90 degrees.   

Thus limitation of motion does not approach the level 
required for an increased evaluation at any time during the 
pertinent period, and a rating beyond 20 percent is not 
warranted.  There is no suggestion that the veteran has 
frequent episodes of dislocation and guarding of all arm 
movements.  Moreover, there is no indication that he 
experiences frequent episodes of dislocation or malunion with 
marked deformity.  See, DC 5202.  

Additionally, while the veteran contends that his right 
shoulder scar is tender, examination in August 2000 showed 
that he had a well healed triangular scar measuring 4.0 cm by 
4.0 cm by 3.0 cm over the middle third anterior aspect of the 
right arm over the biceps.  It was noted that there is no 
erythema, no tenderness, and no gross muscle defect.  Nothing 
in the record reflects that the veteran's scar of the right 
shoulder is manifested by tenderness, exceeds an area of 144 
square inches, is unstable, deep, painful or limits function.  
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (prior to August 30, 2002); 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006).  


The veteran also argues that there is neurological damage.  
Paralysis of all radicular groups (dominant extremity) 
warrants a maximum 90 percent rating, if complete.  For 
incomplete paralysis, a 70 percent rating is provided, when 
severe; a 40 percent rating is warranted, when moderate; and 
a 20 percent rating is given when mild. 38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2005).  Neuritis is rated under 
Diagnostic Code 8613 and neuralgia is rated under Diagnostic 
Code 8713.  

The veteran has reported in a June 2005 statement that he has 
nerve damage in the right shoulder.  On VA neurological 
examination in December 1999, the examiner reported that 
sensory examination of the veteran was normal except a few 
spots on the right arm near the area of the operation.  The 
examiner diagnosed possible parascapular nerve injury at the 
time of the veteran's fall.  A private neurological 
consultation of February 1999 diagnosed suprascapular nerve 
neuropathy associated with the fall in Bosnia.  When the 
veteran was last examined by VA in August 2000 specifically 
for neurological impairment, the neurological examiner stated 
that the veteran's complaints do not follow any specific 
pattern for radiculopathy or neuropathy and appear to be 
related strictly to pain in the upper arm.  The examiner 
stated that the veteran's disability is not referable to the 
distribution of any peripheral nerve.  It was noted that he 
had diminished sensation in the upper extremity and that his 
symptoms were best characterized as neuralgia.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2006).  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2006).  While the veteran's 
symptoms were characterized as neuralgia, the VA examiner in 
August 2000 stated that the veteran's disability is not 
referable to the distribution of any peripheral nerve.  Thus 
consideration of DC 8713 is not warranted.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The evidence supports a 20 percent rating for the dominant 
right shoulder and no more.  Examination findings did reveal 
motion limited by pain in August 2000 on neurological 
evaluation; however the examiner stated that there did not 
appear to be any weakness or functional loss.  There was some 
evidence of fatigue.  The Board finds that a 20 percent 
schedular rating under Diagnostic Code 5201 adequately 
addresses any additional functional limitation due to 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59e.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2001 letter describing the evidence needed to 
support the veteran's claims for service connection was 
timely mailed well before the February 2003 rating decision 
and was compliant with Quartuccio.  It described the evidence 
necessary to substantiate a claim, identified what evidence 
VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  It also 
asked the veteran to send VA whatever evidence he had 
pertaining to his claim.  As to the initial rating issues 
VA's General Counsel has concluded that, where a section 5103 
notice was provided for the initial claim for benefits, an 
additional section 5103 notice was not required when the 
appeal stemmed from an NOD with respect to a downstream 
element of the claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The Board is bound to follow this precedent opinion. 38 
U.S.C.A. § 7104(c) (West 2002).

The April 2001 letter did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As to the 
service connection issues and the right shoulder disorder any 
questions as to the appropriate effective date to be assigned 
are rendered moot since the claims were denied.  Concerning 
the claim for a higher initial evaluation for left foot pes 
planus, the Board has granted a 20 percent, and no greater, 
evaluation from the date of service connection.  This is the 
earliest effective date allowed by the regulations, thus 
there is no prejudice to the veteran in granting the higher 
evaluation.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400(b)(2)(i) (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, VA treatment records, and 
private medical records, and by scheduling VA examinations 
and a hearing before a Veterans Law Judge of the Board.  The 
veteran had no additional evidence to submit at the time of 
his hearing, but he was informed that the record would remain 
open for 60 days so that he could submit any additional 
evidence that he wished considered not currently of record.  
He did not provide any additional evidence or information 
regarding any records not currently in the file.  He has not 
identified any records that could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  


ORDER

Service connection for a back disorder is denied. 

Service connection for optic neuritis is denied. 

An initial evaluation of 20 percent for a left flat foot is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  

An initial evaluation in excess of 20 percent for a right 
shoulder disorder with scar is denied. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


